Hayne, C., concurring.
I concur in the foregoing opinion, but go further. I think it would make no difference if the duress were pleaded in the fullest manner. The deed of the respondent can no more be avoided on the ground of duress than it can on the ground of minority. A court of equity will not lend its assistance to a man to set aside, on the ground of duress, an execution of a valid trust. That would be to assist a fraud.
This question fairly arises, and if it be not disposed of now, the case will probably come back again.
The Court. — For the reasons given in the foregoing opinion, the judgment and order are reversed, and the causes remanded for a new trial.
Hearing in Bank denied.